Title: From George Washington to Henry Bouquet, 16 July 1758
From: Washington, George
To: Bouquet, Henry



Sir
Camp at Fort Cumberland July 16th 1758

I was favour’d with your’s of the 14th Inst. at 11 oClock last night: the Express who brought it informs me he was Fir’d at twice by 6 Indians, and oblig’d to abandon his Horse.
There’s three Party’s gone from hence towards the Enemy’s Country within these few days; the largest of them (consistg of an Officer and 18 Cherrokees) March’d 3 days ago; I always send out some white people with the Indians, and will to day or to morrow send an Officer and some alert white men with another Party of Cherrokees, as you desire it; tho’ I must confess that I think these Scalping Partys of Indians we send out will more effectually harrass the Enemy (by keeping them under continuall alarams) than any Partys of white people can do: as

small Partys of ours are not equal to the undertaking, and large ones must be discover’d by their Scalping Partys early enough to give the Enemy time to repell them by a Superior Force; and at all Events a great probability of loosing many of our best men, and fatiguing many more before the most essential Services are enter’d on; and am afraid not answer the propos’d End.
You are pleas’d to desire my opinion with regard to making an Irruption into the Enemys Country with a strong Party—As such an Enterprise at this Juncture when we may suppose the Enemy have, or are collecting their principal Force in that vicinity would require a formidable Party, the supplying of which with Provisions &ca immediatly, might be difficult; and the March of such a Body so considerable a distance must be discoverd, as they have Partys continually watching our motions which woud too probably terminate in the miscarriage of the Enterprise, and perhaps the Destruction of our Party, I should think it more eligible to defer it till the army reaches pretty near that Country.
I shall Direct the Officer that Marches towards the Enemy to be at particular pains in Reconnoitring General Braddock’s Road, tho’ I have had repeated accots of it’s wanting such small repairs as can with ease be done as fast as the army can March[.] It is impossible for me to send out any men to repair it as Colo. Mercer and Capt. Dagworthy got every Tool for that purpose I had, if we had Tools to go upon the Roads the 2d Compy of artificers would no doubt be wanted here, but as it is, I imagine they will be better employ’d wt. you.
The Malbehaviour of our Indians gives me great concern, if they were hearty in our Interest their Services would be infinitly valueable; as I cannot conceive the best white men to be equal to them in the Woods: but I fear they are too sensible of their high Importance to us, to render us any very acceptable Service.
As the Par of Exchange between Virginia & Pensylvania is by the Laws of the two Provinces Settled at 25 ⅌ Ctt in favour of the former I apprehend we can have no right to Settle it on any other footing; especially as any material deviation therefrom might be productive of very bad consequences.
Since writing the above the Warriour of the Party of Cherrokees insisted on Marching instantly, and that but one white

man should go; they are gone, and I have given the whiteman the necessary Orders relative to the Roads &Ca.
Inclos’d is a Return of our Provisions: since wch was made out, the Marylanders Drew for 200 Men for 10 days. I am with great sincerity Sir Your most Obt & Most hble Servt

Go: Washington

